NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1



                    United
                     To be citedStates       Court
                                 only in accordance      of R.Appeals
                                                    with Fed.  App. P.
                            32.1Not to be cited per Circuit Rule 53
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                Submitted January 23, 2008*
                                 Decided January 24, 2008


                                             Before

                       Hon. FRANK H. EASTERBROOK, Chief Judge

                       Hon. WILLIAM J. BAUER, Circuit Judge

                       Hon. TERENCE T. EVANS, Circuit Judge


No. 06-3904
                                                              Appeal from the United
DANIEL M. ANDREOLA, SR.,                                      States District Court for the
     Plaintiff-Appellant,                                     Eastern District of
                                                              Wisconsin.
               v.
                                                              No. 04 C 282
JAMES E. DOYLE, MATTHEW J. FRANK,                             William C. Griesbach,
Secretary, CINDY O’DONNELL, Security                          Judge.
Chief, et al.,
       Defendants-Appellees.



                                             Order

      In 2006 we held that the district court did not abuse its discretion in denying
Daniel Andreola interlocutory relief on his claim that state prison officials failed to
provide him with a diet that met his specifications of Kosher preparation. No. 05-
1931 (7th Cir. Feb. 22, 2006) (unpublished order). We also held that further


       *  This successive appeal has been submitted to the original panel under Operating Procedure
6(b). After examining the briefs and the record, we have concluded that oral argument is
unnecessary. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 06-3904                                                               Page 2

proceedings were required to resolve plaintiff’s claim under the Religious Land Use
and Institutionalized Persons Act, 42 U.S.C. §2000cc-1.

       The district court then conducted a jury trial. The first question in the
special-verdict form was whether Andreola holds a sincere religious belief in
Judaism. The jury’s negative answer ended the case. On appeal, Andreola insists
that the evidence on this issue favors him, but, unless no reasonable person could
have taken the jury’s view, the verdict must stand. The district court observed that
Andreola conceded that, before his imprisonment, “he had regularly eaten at fast
food restaurants and other nonkosher establishments”. Moreover, “Andreola did not
testify and personally affirm his religious faith”. Although Andreola asserts that the
jury instruction on this point was deficient, he does not identify any error (and at all
events did not object before the instruction was given).

       Although Andreola contends that the district judge was biased against him,
his only basis is the judge’s remark--after the jury had returned its verdict--that the
Religious Land Use and Institutionalized Persons Act “isn’t intended as a get rich
scheme for prisoners who feel their rights are being violated”. That statement is a
correct proposition of law and does not demonstrate any form of prejudgment. See
Liteky v. United States, 510 U.S. 540 (1994).

      Andreola’s other arguments are beside the point, given the jury’s verdict, and
need not be discussed.

                                                                             AFFIRMED